189 A.2d 130 (1963)
John W. ANDERSON, Appellant,
v.
Eli BUSADA, Appellee.
No. 3167.
District of Columbia Court of Appeals.
Submitted February 11, 1963.
Decided March 21, 1963.
Halcott A. Bradley, Washington, D. C., for appellant.
Harry L. Ryan, Jr., Washington, D. C., for appellee. John J. Carmody, Jr., Washington, D. C., also entered an appearance for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
HOOD, Chief Judge.
The trial court awarded appellee landlord possession of leased premises on the ground that appellant tenant had violated a covenant of the lease which prohibited use of the premises "for any other purpose than laundry service."
It was conceded that the tenant, after conducting a laundry service business on the premises for some length of time, added to the business a "dry cleaning" service. The sole question is whether the permitted laundry service included dry cleaning service.
In answering this question we do not deem it necessary to resort either to the dictionaries or to the reported cases. Instead, following the tenant's suggestion, we ascribe to the words in question their ordinary and popularly accepted meaning. In ordinary and popular usage there is a vast and distinct difference between laundry service and dry cleaning service, both in the methods used and the results accomplished. The tenant himself recognized this difference because when he added the dry cleaning service he changed the name of his business from "Normandy Laundry" to "Astro Laundry and Cleaners."
Affirmed.